Exhibit 10.2

Restricted Stock Award (#)             

BRONCO DRILLING COMPANY, INC.

2006 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD CERTIFICATE

THIS IS TO CERTIFY that Bronco Drilling Company, Inc., a Delaware corporation
(the “Company”), has offered you (the “Participant”) the right to receive Common
Stock (the “Stock” or “Shares”) of the Company under its 2006 Stock Incentive
Plan (the “Plan”), as follows:

 

Name of Participant:

      

Address of Participant:

                    

Number of Shares:

      

Offer Grant Date:

      

Offer Expiration Date:

  15 Days after the Offer Grant Date  

Vesting

   

Commencement Date:

      

Vesting Schedule:

   

By your signature and the signature of the Company’s representative below, you
and the Company agree to be bound by all of the terms and conditions of the
Restricted Stock Award Agreement, which is attached hereto as Annex I and the
Plan (both incorporated herein by this reference as if set forth in full in this
document). By executing this Certificate, you hereby irrevocably elect to accept
the Restricted Stock Award rights granted pursuant to this Certificate and the
related Restricted Stock Award Agreement and to receive the shares of Restricted
Stock of Bronco Drilling Company, Inc. designated above subject to the terms of
the Plan, this Certificate and the Award Agreement.

 

PARTICIPANT:     BRONCO DRILLING COMPANY, INC.        By:        , an individual
      D. Frank Harrison, Chief Executive Officer

Dated:          Dated:     

 

Bronco Drilling Company, Inc. Restricted Stock Award Certificate



--------------------------------------------------------------------------------

ANNEX I

BRONCO DRILLING COMPANY, INC.

2006 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (this “Agreement”), is made and entered
into on the execution date of the Stock Award Certificate to which it is
attached (the “Certificate”), by and between Bronco Drilling Company, Inc., a
Delaware corporation (the “Company”), and the Director, Employee or Consultant
(“Participant”) named in the Certificate.

Pursuant to the Bronco Drilling Company, Inc. 2006 Stock Incentive Plan (the
“Plan”), the Administrator of the Plan has authorized the grant to Participant
of the right to receive shares of the Company’s Common Stock (the “Award”), upon
the terms and subject to the conditions set forth in this Agreement and in the
Plan. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Plan.

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the mutual observance of the covenants and promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Basis for Award. This Award is made pursuant to the Plan for valid
consideration provided to the Company by the Participant. By your execution of
the Certificate, you agree to accept the Restricted Stock Award rights granted
pursuant to the Certificate and this Restricted Stock Award Agreement and to
receive the shares of Restricted Stock of Bronco Drilling Company, Inc.
designated in the Certificate subject to the terms of the Plan, the Certificate
and this Award Agreement.

2. Restricted Stock Award. The Company hereby awards and grants to Participant,
for valid consideration with a value in excess of the aggregate par value of the
Common Stock awarded to Participant, the number of shares of Common Stock of the
Company set forth in the Certificate, which shall be subject to the restrictions
and conditions set forth in the Plan, the Certificate and in this Agreement (the
“Restricted Stock”). One or more stock certificates representing the number of
Shares specified in the Certificate shall hereby be registered in the
Participant’s name (the “Stock Certificate”), but shall be deposited and held in
the custody of the Company for the Participant’s account as provided in
Section 10 hereof until such Restricted Stock becomes vested. Participant
acknowledges and agrees that that Shares may be issued as a book entry with the
Company’s transfer agent and that no physical certificates need be issued for so
long as the shares remain Unvested Shares. Subject to the terms of this
Agreement, Participant shall have all the rights of a stockholder with respect
to the Restricted Stock while they are held in the custody of the Company for
Participant ‘s account, including the right to vote the Restricted Stock and to
receive any dividends thereon.

3. Vesting. The Restricted Stock shall vest and restrictions on transfer shall
lapse subject to the Vesting Schedule set forth in the Certificate. Except as
otherwise provided in this Section, if the Participant ceases Continuous Service
for any other reason, the Unvested Shares shall be forfeited immediately. If the
Participant provided consideration other than in the form of prior services, the
Company may repurchase the Participant’s unvested Common Stock acquired under
this Agreement as provided in Section 7.1(d) of the Plan (the ”Right of
Repurchase”).

 

Bronco Drilling Company, Inc. Restricted Stock Award Agreement



--------------------------------------------------------------------------------

The Right of Repurchase shall be exercisable with respect to unvested stock at a
price equal to the lesser of the purchase price at which such Common Stock was
acquired under this Agreement or the Fair Market Value of such Common Stock. The
Right of Repurchase may be exercised by the Company at any time within six
months after the date of termination of Participant’s Continuous Service,
provided that such exercise may in any event be extended at the election of the
Company to a date that is at least 60 days after the six month anniversary of
the date the stock was acquired from the Company.

4. Compliance with Laws and Regulations. The issuance and transfer of Common
Stock shall be subject to compliance by the Company and Participant with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s Common
Stock may be listed at the time of such issuance or transfer.

5. Tax Withholding.

(a) Participant agrees that, no later than the first to occur of (i) the date as
of which the restrictions on the Restricted Stock shall lapse with respect to
all or any of the Restricted Stock covered by this Agreement or (ii) the date
required by Section 5(b) below, Participant shall pay to the Company (in cash or
to the extent permitted by the Administrator, by tendering Company Stock held by
the Participant, including shares of Restricted Stock held in escrow that become
vested (“Share Withholding”), with a Fair Market Value on the date the
Restricted Stock vests equal to the amount of Participant’s minimum statutory
tax withholding liability, or to the extent permitted by the Administrator, a
combination thereof) any federal, state or local taxes of any kind required by
law to be withheld, if any, with respect to the Restricted Stock for which the
restrictions shall lapse. The Company shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to
Participant any federal, state or local taxes of any kind required by law to be
withheld with respect to the shares of such Company Stock. Payment of the tax
withholding by a Participant who is an officer, director or other “insider”
subject to Section 16(b) of the Exchange Act by tendering Company Stock or in
the form of Share Withholding is subject to pre-approval by the Administrator,
in its sole discretion, in a manner that complies with the specificity
requirements of Rule 16b-3 under the Exchange Act, including the name of the
Participant involved in the transaction, the nature of the transaction, the
number of shares to be acquired or disposed of by the Participant and the
material terms of the Options involved in the transaction.

(b) Participant may elect, within thirty (30) days of the Offer Grant Date,
elect to include in gross income for federal income tax purposes an amount equal
to the Fair Market Value of the Restricted Stock less the amount, if any, paid
by the Participant (other than by prior services) for the Restricted Stock
granted hereunder pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended. In connection with any such Section 83(b) election,
Participant shall pay to the Company, or make such other arrangements
satisfactory to the Administrator to pay to the Company based on the Fair Market
Value of the Restricted Stock on the Offer Grant Date, any federal, state or
local taxes required by law to be withheld with respect to such Shares at the
time of such election. If Participant fails to make such payments, the Company
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to Participant any federal, state or local taxes
required by law to be withheld with respect to such Shares.

 

Bronco Drilling Company, Inc. Restricted Stock Award Agreement Page 2



--------------------------------------------------------------------------------

6. No Right to Continued Service. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company to
terminate the Participant’s service at any time. In the event Participant’s
Continuous Service with the Company is terminated by the Company, by Participant
or as a result of Participant’s death or disability, no unvested shares of
Common Stock shall become vested after such termination of Continuous Service.

7. Representations and Warranties of Participant. Participant represents and
warrants to the Company that:

(a) Agrees to Terms of the Plan. Participant has received a copy of the Plan and
has read and understands the terms of the Plan, the Certificate and this
Agreement, and agrees to be bound by their terms and conditions. Participant
acknowledges that there may be adverse tax consequences upon the vesting of
Restricted Stock or disposition of the shares of Common Stock once vested, and
that Participant should consult a tax advisor prior to such time.

(b) Stock Ownership. Participant is the record and beneficial owner of the
shares of Restricted Stock with full right and power to transfer the Unvested
Shares to the Company free and clear of any liens, claims or encumbrances and
Participant understands that the stock certificates evidencing the Restricted
Stock will bear a legend referencing this Agreement.

(c) SEC Rule 144. Participant understands that Rule 144 promulgated under the
Securities Act may indefinitely restrict transfer of the Common Stock so long as
Participant remains an “affiliate” of the Company or if “current public
information” about the Company (as defined in Rule 144) is not publicly
available.

8. Compliance with U.S. Federal Securities Laws. Participant understands and
acknowledges that notwithstanding any other provision of the Agreement to the
contrary, the vesting and holding of the Common Stock is expressly conditioned
upon compliance with the Securities Act and all applicable federal and state
securities laws. Participant agrees to cooperate with the Company to ensure
compliance with such laws.

9. Forfeiture of Unvested Stock. Unless otherwise provided in an employment
agreement, the terms of which have been approved by the Administrator, if
unvested Common Stock (“Unvested Shares”) standing in the name of Participant on
the books of the Company does not become vested on or before the expiration of
the period during which the applicable vesting conditions must occur, such
Unvested Shares shall be automatically forfeited and cancelled as outstanding
shares of Common Stock immediately upon the occurrence of the event or time
period after which such Unvested Shares may no longer become vested.

10. Restrictions on Unvested Shares.

(a) Deposit of the Unvested Shares. Participant shall deposit all of the
Unvested Shares with the Company to hold until the Unvested Shares become
vested, at which time such vested shares shall no longer constitute Unvested
Shares. If requested by the Company, Participant shall execute and deliver to
the Company, concurrently with the execution of this Agreement (and/or, if
requested by the Company, from time to time thereafter during the Restricted
Period) blank stock powers for use in connection with the transfer to the
Company or its designee of Unvested Shares that do not become vested. The
Company will deliver to

 

Bronco Drilling Company, Inc. Restricted Stock Award Agreement Page 3



--------------------------------------------------------------------------------

Participant the Stock Certificate for the shares of Common Stock that become
vested upon vesting of such shares.

(b) Restriction on Transfer of Unvested Shares. Participant shall not transfer,
assign, grant a lien or security interest in, pledge, hypothecate, encumber or
otherwise dispose of any of the Unvested Shares, except as permitted by this
Agreement.

11. Adjustments. The number of Unvested Shares shall be automatically adjusted
to reflect any stock split, stock dividend, recapitalization, merger,
consolidation, reorganization, combination or exchanges of shares or other
similar event affecting the Company’s outstanding Common Stock subsequent to the
date of this Agreement. If Participant becomes entitled to receive any
additional shares of Common Stock or other securities (“Additional Securities”)
in respect of the Unvested Shares, the total number of Unvested Shares shall be
equal to the sum of (i) the initial Unvested Shares; and, (ii) the number of
Additional Securities issued or issuable in respect of the initial Unvested
Shares and any Additional Securities previously issued to Participant.

12. Restrictive Legends and Stop-Transfer Orders.

(a) Legends. To the extent that stock certificate(s) representing Unvested
Shares are issued in physical form rather than through book entry with the
Company’s transfer agent, Participant understands and agrees that the Company
will place the legends set forth below or similar legends on any stock
certificate(s) evidencing the Common Stock, together with any other legends that
may be required by state or U.S. Federal securities laws, the Company’s
Certificate of Incorporation or Bylaws, any other agreement between Participant
and the Company or any agreement between Participant and any third party:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON PUBLIC RESALE AND TRANSFER, AS SET FORTH IN A RESTRICTED STOCK AWARD
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES. SUCH
PUBLIC SALE AND TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE
SHARES.

The above legend shall be removed at such time as the Shares in question are no
longer subject to restrictions on public resale and transfer pursuant to this
Agreement. Any legends required by applicable state or U.S. Federal securities
laws shall be removed at such time as such legends are no longer required.

(b) Stop-Transfer Instructions. Participant agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.

(c) Refusal to Transfer. The Company will not be required (i) to transfer on its
books any shares of Common Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such shares, or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such shares have been so transferred.

 

Bronco Drilling Company, Inc. Restricted Stock Award Agreement Page 4



--------------------------------------------------------------------------------

13. Modification. The Agreement may not be modified except in writing signed by
both parties.

14. Plan. Except as otherwise provided herein, or unless the context clearly
indicates otherwise, capitalized terms herein which are defined in the Plan have
the same definitions as provided in the Plan. The terms and provisions of the
Plan are incorporated herein by references, and the Participant hereby
acknowledges receiving a copy of the Plan. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

15. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Participant or the Company to the Plan Administrator for
review. The resolution of such a dispute by the Plan Administrator shall be
final and binding on the Company and Participant.

16. Entire Agreement. The Plan and the Certificate are incorporated herein by
reference. This Agreement, the Certificate and the Plan constitute the entire
agreement of the parties and supercede all prior undertakings and agreements
with respect to the subject matter hereof. If any inconsistency should exist
between the nondiscretionary terms and conditions of this Agreement, the
Certificate and the Plan, the Plan shall govern and control.

17. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated on the signature page hereof or to such
other address as such party may designate in writing from time to time to the
Company. All notices shall be deemed to have been given or delivered upon:
(a) personal delivery; (b) three (3) days after deposit in the United States
mail by certified or registered mail (return receipt requested); (c) one
(1) business day after deposit with any return receipt express courier
(prepaid); or (d) one (1) business day after transmission by facsimile or
telecopier.

18. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.

 

Bronco Drilling Company, Inc. Restricted Stock Award Agreement Page 5



--------------------------------------------------------------------------------

20. Acceptance. Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. Participant has read and understands the terms and
provisions thereof, and accepts the Award subject to all the terms and
conditions of the Plan and this Agreement. Participant acknowledges that there
may be adverse tax consequences upon exercise of the Award or disposition of the
Shares and that Participant should consult a tax advisor prior to such exercise
or disposition.

 

Bronco Drilling Company, Inc. Restricted Stock Award Agreement Page 6



--------------------------------------------------------------------------------

EXHIBIT A

Bronco Drilling Company, Inc. 2006 Stock Incentive Plan